ORDER

PER CURIAM:
AND NOW, this 11th day of April, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated January 19, 2006, the Petition for Review and Exceptions and Objections and response thereto, the request for oral argument is denied pursuant to Rule 208(e)(4), Pa.R.D.E., and it is hereby
ORDERED that John Kelvin Conner be and he is suspended from the Bar of this Commonwealth for a period of nine months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. As a condition of reinstatement, .Respondent shall take the Bridge the Gap course and a Malpractice Avoidance course.
It is further ORDERED that Respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.